IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-60297
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

OTTIS RAY HADDER

                Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 3:99-CR-51-1
                       --------------------
                         September 4, 2001

Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Ottis Ray Hadder appeals his sentence following his guilty-

plea convictions for conspiracy to manufacture methamphetamine

and using and carrying a firearm during a drug-trafficking crime.

He argues (1) that the district court erroneously assessed a two-

level enhancement under U.S.S.G. § 3B1.1(c) based on his

leadership role, (2) that the district court erred in its drug-

quantity determination by holding him responsible for an

unmanufactured quantity of methamphetamine, and (3) that the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60297
                                -2-

district court erred in denying him a downward adjustment for

acceptance of responsibility.

     Hadder’s first two issues are reviewed for plain error only

because he did not raise them in the district court.    See United

States v. Vital, 68 F.3d 114, 118-19 (5th Cir. 1995).      Although

he objected to the presentence report’s description of his

offense conduct, he did not raise the two issues he now urges on

appeal.   Both of those issues involve factual findings.     See

United States v. Navarro, 169 F.3d 228, 234 (5th Cir. 1999);

United States v. Davis, 76 F.3d 82, 84 (5th Cir. 1996).

“[Q]uestions of fact capable of resolution by the district court

upon proper objection at sentencing can never constitute plain

error.”   Vital, 68 F.3d at 119 (internal quotations and citations

omitted).   Accordingly, Hadder is not entitled to appellate

relief on his first two issues.   See United States v. Fierro,

38 F.3d 761, 773 n.4, 774 (5th Cir. 1994); United States v.

Sparks, 2 F.3d 574, 589 (5th Cir. 1993).

     Within the context of his second issue, Hadder states,

without further argument or development, that Apprendi v. New

Jersey, 530 U.S. 466 (2000) makes it constitutionally

impermissible to establish drug quantity under a mere

preponderance-of-the-evidence standard.    No Apprendi error is

present in this case given that Hadder’s conviction for

conspiracy to manufacture methamphetamine resulted in a 144-month

term of imprisonment and a 10-year term of supervised release.

Both of those terms were authorized by 21 U.S.C. § 841(b)(1)(C),

which is the baseline statutory penalty for any quantity of
                           No. 00-60297
                                -3-

methamphetamine.   See United States v. Doggett, 230 F.3d 160,

165-66 (5th Cir. 2000), cert. denied, 121 S. Ct. 1152 (2001); see

also 21 U.S.C. § 841(b)(1)(C)(authorizing imprisonment term “of

not more than 30 years” and supervised-release term “of at least

6 years” for a defendant, like Hadder, who has a prior conviction

for a felony drug offense).

     Hadder’s third issue is also unavailing.   Given his repeated

denials of guilt, the district court did not err in denying him a

downward adjustment for acceptance of responsibility.     See United

States v. Dean, 59 F.3d 1479, 1496 (5th Cir. 1995).     Accordingly,

the district court’s judgment is AFFIRMED.